DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This second non-final Office action is in response to communications filed December 7, 2020.

Status of Claims
1.	Claims 26, 27 and 29-37 are pending and currently under consideration for patentability.

Response to Arguments
2.	Applicant's arguments filed December 7, 2020 have been fully considered but they are not persuasive. 
While examiner does not contend that Arai discloses a specific method for treating ascites, namely implanting a stent such that the proximal end of the stent is fluidically connected to the abdominal cavity, and such that the distal end of the stent is fluidically connected to the intrahepatic vein of the liver, with the body of the stent passing through the parenchyma between abdominal cavity and intrahepatic vein - Arai also discloses a more broad method for treating ascites in at least the abstract and paragraph [0004].  The broad method disclosed by Arai states that to place the abdominal cavity-vein shunt, the distal end of the venous tube is inserted into the vena cava while the abdominal cavity tube is placed in the abdominal cavity; and when the pressure in the abdominal cavity increases, the check valve of the chamber is opened, transporting ascites to the vein.  In view of this statement by Arai, one skilled in the art might look to any location along the vena cava that is adjacent to the abdominal cavity for placement of the abdominal cavity-vein shunt. Additionally, the intrahepatic vein drains directly into the inferior vena cava, and is accessed by Arai by traversing the inferior vena cava.
With regard to applicant’s argument that the stent of Arai does not merely pass through the liver parenchyma - it is anchored/secured within its tissue, and that the side wall of the vena cava inferior or the vena iliaca is comparatively thin and provides no tissue base to anchor a stent, examiner respectfully 
With regard to applicant’s argument that Arai teaches away from placement of the stent into the side wall of the vena cava inferior (or vena iliaca), and would not seek to implant the stent anywhere in the abdomen except for within the liver parenchyma, examiner again respectfully disagrees. Examiner pointed to paragraph [0005] to show that while implanting at the parenchyma may lighten the physical load imposed on a patient, Arai suggests the abdominal cavity-vein shunt catheter as having a wide range of placement - and placement of the stent in another location along the abdominal portion of the vena cava would simply constitute a non-preferred embodiment of Arai.  This is not the only obvious rationale that examiner utilized in the most recent Office action.  Examiner also presented the fact that in paragraph [0003] Arai notes that the abdominal cavity-vein shunt has a chamber provided with a check valve, a venous tube connected to one end of the chamber, and an abdominal cavity tube connected to the other end; and in paragraph [0004] Arai notes that to place the abdominal cavity-vein shunt, the distal end of the venous tube is inserted into the vena cava while the abdominal cavity tube is placed in the abdominal cavity; and when the pressure in the abdominal cavity increases, the check valve of the chamber is opened, transporting ascites to the vein. Examiner then explained that it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the implant location disclosed by Arai to be in the vena cava inferior, in order to avoid penetration of the liver 
With regard to applicant’s argument that the claimed method calls for implanting the one-way valve into the side wall of a blood vessel and such a site is not suggested by Arai and would not be obvious in view of Arai’s disclosure, examiner again respectfully disagrees. As presently claimed, applicant’s method merely requires “implanting a one-way valve into the side wall of a blood vessel located adjacent the abdominal cavity, so that one side of the valve lies within, and is fluidly connected to, the abdominal cavity and the other side of the valve lies within, and is fluidly connected to, the interior of the blood vessel.”  To restate paragraph [0004] of Aria, it is disclosed that, to place the abdominal cavity-vein shunt, the distal end of the venous tube is inserted into the vena cava while the abdominal cavity tube is placed in the abdominal cavity; and when the pressure in the abdominal cavity increases, the check valve of the chamber is opened, transporting ascites to the vein.  During examination, claims are treated under broadest reasonable interpretation, and since the one way valve disclosed by Arai is implanted/placed into the blood vessel through self-expanding forces of an integral abdominal cavity-vein shunt stent body against the inner side walls of the blood vessel, the one way valve of Arai is interpreted as being implanted into the side wall of a blood vessel.  In order to overcome such an interpretation, additional claim language would be required; such as, “wherein the one-way valve is deployed across and spans the wall of a blood vessel, such that the blood vessel wall is captured between a proximal connection element and a distal connection element to anchor the one-way valve in place within the wall of the blood vessel,” as recited from page 24, line 23 to page 25, line 6 of applicant’s specification as originally filed.
In view of the above response to arguments, applicant’s assertion that claims 27 and 29-37 are believed to be allowable by way of their dependency to claim 26, examiner disagrees.
Accordingly, examiner maintains that claims 26, 27, 29-33, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US PGPUB 2013/0325103), and claims 34 and 37 are .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

3.	Claims 26, 27, 29-33, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US PGPUB 2013/0325103).

4.	With regard to claim 26, Arai discloses a method of treating ascites (abstract; [0002-0003]), the method comprising: implanting a one-way valve (50) into the side wall of a blood vessel (3a) located adjacent the abdominal cavity (1), so that one side of the valve (50) lies within, and is fluidically connected to, the abdominal cavity (1) and the other side of the valve (10) lies within, and is fluidically connected to, the interior of the blood vessel (3a; Figs. 2A, 3; [0025-0026]; [0033]; [0053-0055]).
	While Arai fails to explicitly disclose that the blood vessel is one selected from the group consisting of the vena cava inferior and the vena iliaca, Arai notes that the abdominal cavity-vein shunt has a chamber provided with a check valve, a venous tube connected to one end of the chamber, and an abdominal cavity tube connected to the other end ([0003]); to place the abdominal cavity-vein shunt, the distal end of the venous tube is inserted into the vena cava while the abdominal cavity tube is placed in the abdominal cavity; and when the pressure in the abdominal cavity increases, the check valve of the chamber is opened, transporting ascites to the vein ([0004]).
	Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the implant location disclosed by Arai to be in the vena cava inferior in order to avoid penetration of the liver parenchyma which may already be compromised due to a patient’s underlying medical issue such as cirrhosis or fibrosis of the liver parenchyma due to chronic liver disease which are known to cause accumulation of ascites in the abdominal cavity as suggested by Arai in paragraph [0003].  Additionally, while the physical load imposed on the patient may be heavier, Arai notes in paragraph [0005] that the abdominal cavity-vein 

5.	With regard to claims 27, Arai discloses the method steps of locating and puncturing the side wall of the blood vessel (3a) so as to form a puncture site; inserting the valve (50) into the puncture site; and deploying at least one connection element (abdominal cavity-vein shunt stent, 10 in diametrically-expanded state) so as to attach the valve (50) to the sidewall of the blood vessel ([0050-0052]; Fig. 3).

6.	With regard to claim 29, Arai, as modified above, discloses the method step of puncturing the vena cava inferior (7, 3a) and the peritoneal layer of the abdominal cavity (1; [0051]; [0053-0055]).

7.	With regard to claim 30, Arai discloses that the valve (50) is provided at a location (3a and 1) that is suprarenal (at least Fig. 3).

8.	With regard to claim 31, Arai fails to explicitly disclose that the valve (50) is provided at a location which is infrarenal, distal to the inflow of the renal veins.
	However, it would have been obvious to one having ordinary skill in the art prior to the filing date of the claimed invention to relocate the implant location disclosed by Arai to be beneath the kidneys, in order to employ the valve beyond the inflow renal veins which may already be compromised due to a patient’s underlying medical issue such as cirrhosis or carcinoma which can lead to renal failure.

9.	With regard to claim 32, Arai discloses that the valve (50) is delivered to the puncture site endoluminally ([0045-0046]; [0051-0055]).

10.	With regard to claim 33, Arai discloses the method steps of: puncturing the jugular vein (subclavian vein, 5) so as to form a puncture site; inserting a guidewire (not shown) into the puncture site 
While Arai fails to explicitly disclose that the method steps of inserting a puncture device into the vena cava inferior and puncturing the vena cava, Arai notes that the abdominal cavity-vein shunt has a chamber provided with a check valve, a venous tube connected to one end of the chamber, and an abdominal cavity tube connected to the other end ([0003]); to place the abdominal cavity-vein shunt, the distal end of the venous tube is inserted into the vena cava while the abdominal cavity tube is placed in the abdominal cavity; and when the pressure in the abdominal cavity increases, the check valve of the chamber is opened, transporting ascites to the vein ([0004]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the implant site disclosed by Arai to be in the vena cava inferior in order to avoid penetration of the liver parenchyma which may already be compromised due to a patient’s underlying medical issue such as cirrhosis or fibrosis of the liver parenchyma due to chronic liver disease.  Additionally, while the physical load imposed on the patient may be heavy and there may be a possibility of damage to the shunt due to body motion or an external injury, Arai notes in paragraph [0005] that the abdominal cavity-vein shunt has a wide range of placement - providing motivation to one having ordinary skill in the art to determine a desired placement site, such as at the vena cava inferior.

11.	With regard to claim 35, Arai discloses that the method is a laproscopic method (via fluoroscope; Fig. 3; abstract; [0025-0026]; [0051]).

12.	With regard to claim 36, Arai, as modified above, discloses the steps of: inserting ports (stent body, 30) for the valve (50), optical devices (markers, 39 in conjunction with fluoroscope) and instruments into the abdominal cavity ([0039]; [0040]; [0052]); locating the vena cava (7) via the optical devices (Fig. 3); determining the implant site (3a) for implanting the valve (50); and deploying the valve (50) at the implant site ([0055-0056]).

13.	Claims 34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Leveen et al. (US 5,830,172).

14.	With regard to claims 34 and 37, While Arai discloses that the method further comprises the steps of: extracting ascites from the abdominal cavity, Arai is silent in regard to extracting ascetic fluid from the abdominal cavity; and rinsing the abdominal cavity with a rinsing fluid and draining the rinsing fluid; wherein these steps are carried out prior to the introduction of the valve to the implant site.
	However, Leveen discloses an ascites valve (abstract) and specifically suggests the extraction of ascetic fluid from the abdominal cavity, as well as rinsing of the abdominal cavity with a rinsing fluid and draining the rinsing fluid (col. 3, lines 15-46; col. 9, lines 22-40), all prior to the introduction of a valve to the implant site (Figs. 14-20).
	Accordingly, it would have been obvious to one having ordinary skill in the art prior to the filing date of the claimed invention to modify the method steps disclosed by Arai to extract ascetic fluid and rinse the abdominal cavity prior to introduction of the valve, similar to that disclosed by Leveen, in order to eliminate serious post shunt coagulopathy, as suggested by Leveen in column 3, lines 15-16.

Conclusion
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J MENSH/Primary Examiner, Art Unit 3781